Jmmote Res tee. 62939-054

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ a. Dehencloit fre Be
ap ee. _ Petiprtan bi hone vn Lovley ELLE DQ. --.
A Me: Brerhklyn __US.DISTRIETCOURTEDNY.
P20. Boe 339002 * DEC 05 209 =»
Precklyn, NI [154A LONG ISLAND ¢
Herrrattle Dent BR. Hurkty, Decemher 2 Hl%
100 dolerat. Monn
4 RECEIVED
Lerttch Nabdo, flees Ygh. 119
7 DEC 05 2n1g
Rez. 2 OV, Fuchu EDNY PRO SE OFFICE
(cose fo. dil} -cy- OHGI- DRY-ARL)
Leon. Yudlge Markey:

 

 

Aa Lewd 2 auger, Dam Me defendant appinring

 

Pry be ut Kp above LGA C202, and J am turrartle

 

wnitcartwratid af MDC: Brorklyn. Un the Lowrt ob: fasten”

 

 

 

 

 

"EA Dt re voenpe tipo wo. Vk Lott v3 LA awe

 

fre, Lele wuyya cof ke Ltt MAS usaa. Liarofored

 

fot, AL Dy & D6, hned aps peat th Lrbh, of

 

clo caren Ye (esol mabersh) Aarce, Zo ther alas

 

(fase La 3)

 

 

 

Ditty geome Matcha (ol least 4 Boxes of legal MatenalsSdowments),

 
 

 

 

 

 

 

 

 

 

 

 

 

Ve. A eiliosnn. bon is pla tata 0d
Auell a he Aocumonte hat Hier. Bilan. Fey

 

 

 

 

   

Vag i gH Tac tel _

 

   

v ale J (AALMY) “o
¢ the fat Adit J

 

[Aer WeWer A Arnel

 

 

Mit Laat, LLP erriclentec! Ly Aho td muator

 

Agtarine,d sn Ae Uden desiree kr anand

 

 

ar Exhibit. Pe 7 Vaintifffr Motion, rod ela trike)

; Ly the olocwmenky “at en. Ly, Leyed metevils

 

(that the BOP has to this Poy clenved me acess40). pheur2e, the

 

crtumnte Aha ar Lesrig withheld frgm wna prt

 

thew Lubotitinke Ade nary he, rerit filled

 

alekenter-Aht I Lyass to defiant “Maiutil> Mpligsr,

 

 

Vt koh ala Le Ati) thit peuigtient, Po an

 

Biker thy Mniled Pekee Laud of lhepeala ferr. the

 

 

econ Cow, clated Orbe, [5,309 nthe awed

 

Of tke recount Leemunah (Cane egnuist Ak, J Myron.

 

(P .9@ tof 3)

aren LMU, Becombe. 5 Jolt, ae feels 1 Leaphart

 

 

 

Peo Le Repl, Bruefs (Nacket Np. /7- “3/sp) Lerefrre, wt

 
 

 

   

  

ect See sere on te thar late, deabrag, porch |

 

 

<p page spat Copel ot at oe Z Beast

 

Liotiin 2 Le gente’ Log Laolary,. klapen Hyg,

 

 

Lt Ae gubsting achbitignek Zing 2D

 

ope Gian Ah eogndl Lett, Bt ehl.

 

 

 

 

Sta, 60) adlpruarnint tr PYoPk

 

 

LA Ving. atelet L cls ad dette

 

AM mg ton rd»

 

 

dhartA Yo Lotul neptune anny, harThe, enformglion

 

 

ol Kae LMM, puurliony, J recy, Le reathet Ug US MAIL
at the tbo Liked ahdage, ; » Dhanhs dpe for Matin

 

 

 

Finca Bef

 

 

Brancton L/S;

 

Lnigte Keo. Ns. 69189-0549

 

Defendant fro Se

 

EncleSure

 

ec: John Wells, Es9-

 

(allother partes Vii ECF)

 

(Fase Z6F3)

 

 

 

 
Case 17-3158, Document 248, 10/15/2019, 2679222, Page1 of 1

UNITED STATES COURT OF APPEALS
FOR THE
SECOND CIRCUIT

At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
15 day of October, two thousand and nineteen.

 

United States of America, ORDER

Appellee, Docket No. 17-3158
v.
Brandon Lisi,

Defendant - Appellant.

 

Appellant, pro se, moves for an extension of 60 days to file his reply brief. He also
requests an updated docket sheet for this appeal. The Government does not oppose the motion.

IT IS HEREBY ORDERED that the motion is GRANTED. Appellant’s reply brief is due
December 3, 2019.

For the Court:
Catherine O’Hagan Wolfe,
Clerk of Court

 
   

. fa
Branden LS G2 930. Os sacisggattac |e :
Mekrop olin Detention Cente Brot lyn RES romc er ol " E i,
RO. Bo 321 co. ARR GHAC ades 7M seit a = Te : eos Ae
Brooklyn, M4 Nes7 é, PFOREVER PUSA |

   
  
 

Honorable Denjs- Hort, , ee ORS

Unite States | Mast ut C ‘pd Ju Oe ve 2, HS

United States Dystr' Gat } Uy Oy,

Eastern Distro of New Soe Sy
<

Long Ts|anel Cour rai Bee? |

00 Federal plaza
Centra) Lshp,N¥ 11702

Li7Ze-d4ase05 gag tAanfYY yop Apbag Dag hp Dadgeog gH Led ee taeatane dle
